Citation Nr: 0005553	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-30 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Timothy D. Welborn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1946.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
secondary service connection for lumbar stenosis, a 
disability rating in excess of 40 percent for residuals of a 
gunshot wound (GSW) of the right hand, a disability rating in 
excess of 20 percent for residuals of a GSW of the back, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran filed a timely notice of disagreement and was issued 
a statement of the case in July 1995.  A substantive appeal 
was received in August 1995.  The veteran then offered his 
contentions at a Videoconference hearing conducted by the 
undersigned in November 1997.

By decision issued in March 1998, the Board denied the 
veteran's claim for service connection for lumbar stenosis as 
not well grounded, denied entitlement to a disability rating 
in excess of 40 percent for the musculoskeletal element of 
the veteran's GSW residuals of the right hand, and denied 
entitlement to a disability rating in excess of 20 percent 
for the veteran's GSW residuals of the back.  Nevertheless, 
separate disability evaluations were granted for the 
neurological (10%) and dermatological (10%) elements of his 
right hand disorder.  However, his total rating claim, along 
with inextricably intertwined claims for service connection 
for left leg and ankle disabilities, were remanded to the RO 
for additional evidentiary development.

During the pendency of the remand, the veteran filed a 'new' 
claim for increase in September 1998.

By rating decision issued in April 1999, the RO denied 
entitlement to service connection for radiculopathy of the 
left lower extremity with left foot drop (claimed as left leg 
and left ankle disabilities), entitlement to increased 
ratings for his GSW residuals and entitlement to a total 
rating.  By VA cover letter dated May 5, 1999, the veteran 
was provided with a copy of the rating decision, issued a 
supplemental statement of the case as to the denial of his 
total rating claim, and informed of his procedural and 
appellate rights.  To date, the veteran has not initiated an 
appeal with respect to the denial of his service connection 
and/or 'new' increased rating claims.  Accordingly, only his 
total rating claim will be discussed herein.


FINDINGS OF FACT

1.  Service connection is in effect for: residuals of a GSW 
of the right hand with loss of grip, rated 40 percent 
disabling; incomplete paralysis of the median nerve of the 
right hand, rated 10 percent disabling; a tender scar on the 
palm of the right hand, rated 10 percent disabling; and 
residuals of a GSW of the back, rated 20 percent disabling.  
The veteran's combined schedular disability evaluation is 60 
percent.  

2.  A longitudinal review of the record reveals that the 
veteran completed a formal education through the seventh 
grade and did not receive a General Equivalency Diploma.  He 
has primarily been a farmer since military discharge, but 
reported having last worked as a substitute mail carrier in 
1961.

3.  The medical evidence of record shows that is currently 
deemed to be unemployable due to residuals of a surgery of 
the lumbar spine.

4.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from obtaining and retaining 
all forms of substantially gainful employment.




CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a total disability rating based on 
individual unemployability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board finds that he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are other records available which should be 
obtained.  Therefore, no further development is required in 
order to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

According to the applicable criteria, total ratings for 
compensation may be assigned where the schedular rating for 
the service-connected disability or disabilities is less than 
100 percent when it is found that the veteran's service-
connected disability or disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).

Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (1999).

In the instant case, the Board notes that the veteran's 
service-connected GSW residuals constitute a single 
disability for total rating purposes.  38 C.F.R. 
§ 4.16(a)(4) (1999).  As they have a combined disability 
evaluation of 60 percent, the schedular criteria are met.

A review of the various total disability benefit claims that 
the veteran has filed throughout the years reveals that the 
veteran did not complete high school and did not receive a 
General Equivalency Diploma.  He has primarily been a farmer 
since military discharge, but reported having last worked as 
a substitute mail carrier in 1961.

During the course of his November 1997 hearing before the 
undersigned member of the Board, the veteran added that he 
has not been able to maintain gainful employment.  He stated 
that he had been a farmer since he got out of service because 
it is the only thing that he knows how to do.  He stated that 
his service-connected right hand disorder has progressed to 
the point were it is basically nonfunctional.  He also noted 
that his right hand, which is his dominant hand, essentially 
has no grip at all.  The veteran further indicated that he 
can only pick up things with his thumb, could not do 
household chores and can only write just enough to sign his 
name.  Due to discomfort resulting from his service-connected 
back disorder, he maintained that he cannot be stationary, 
sit down, walk or do anything for any given period of time.

In March 1998, the Board remanded this issue to the RO for 
additional development insofar as the evidence of record was 
devoid of a medical opinion as to the effect that the 
veteran's service-connected disabilities have upon his 
ability to work.

VA outpatient treatment records developed in 1997 and 1998 
show treatment on occasion for chronic low back pain with 
left lower extremity radiculopathy.

An August 1998 operative report from Columbus Davis Medical 
Center shows that the veteran underwent surgery for post-
laminectomy syndrome with lumbar stenosis and nerve root 
impingement, failed back surgery syndrome.

The veteran was also afforded VA orthopedic and peripheral 
nerve examinations in December 1998.  On orthopedic 
examination, the veteran's right hand revealed a healed 
scaling, non-tender entry wound overlying the distal fourth 
metacarpal with a non-tender scar on the dorsum of the right 
third metacarpal (exit wound).  There was a 0.5-inch  
shortening of the right middle finger with a jog of motion at 
the metacarpal phalangeal (MP) joint.  The veteran lacked the 
last 10 to 15 degrees of extension of the MP joints of the 
right index, middle, ring and little fingers.  There was 
hypesthesia to light touch on the radial and ulnar aspects of 
the right middle and ring fingers.  The veteran was able to 
flex the right index and middle fingers to within 1 inch of 
the distal palmar crease.  He had normal sensation in the 
right index and little fingers, and was able to flex the 
right ring and little fingers to the distal palmar crease.  
He had normal sensation and function of the right thumb with 
normal pinch and opposition being present without evidence of 
atrophy of the intrinsic musculature of the hand.  The 
veteran also had normal abduction and adduction of the digits 
of the right hand.  His grip strength in the right hand was 
rated as fair.  Examination of the back revealed a healed, 
non-tender 1-inch scar overlying the right posterior sacral 
spinalis musculature opposite the lumbodorsal juncture.  The 
veteran also had a healed tender incision over the entire 
lumbar spine.  This incision is approximately 3-inches distal 
to the shrapnel fragment wound to the sacral spinalis muscle.  
He was able to stand with assistance; however, he had limited 
range of motion about the lumbodorsal spine in all 
directions; forward flexion was 20 degrees, extension was 0 
degrees, right and left lateral flexion was 15 degrees.  The 
deep tendon reflexes were hypoactive bilaterally in the lower 
extremities, and he had a left foot drop with numbness to 
palpation in the left lower extremity from the knee distally.  
There was a 1-inch increase in circumference of the left 
ankle due to ankle edema without measurable circumferential 
atrophy of the left calf musculature.  X-ray examination of 
the right hand showed posttraumatic osteoarthritic changes at 
the MP joints of the middle finger.  X-ray examination of the 
lumbosacral spine showed retained metallic fragments in the 
soft tissue structures surrounding the lumbodorsal juncture.  
The diagnoses were: (1) gunshot wound of the right hand with 
open fracture of the right third metacarpal with numbness in 
the right third and fourth digits; AND (2) shrapnel fragment 
wound of group 20 musculature of the back (right sacral 
spinalis musculature).  The orthopedic examiner commented 
that the veteran is not employable at this time due to his 
age (78 years), lack of employable skills and his physical 
disabilities following recent spinal surgery.  

On peripheral nerve examination, it was noted that the 
veteran could identify Harry Truman and he could subtract 7 
from 100, but did so very slowly.  He could not walk on his 
toes or heels.  The Romberg was positive. He could not jog.  
He could squat feebly.  His pupils, disks, rotations, and 
fields were normal.  Movements of his face, tongue, and 
palate were symmetric.  There were no bruits in his neck, 
over the orbits, or over the scalp.  There was diffuse mild 
to moderate weakness of all the muscles of the upper 
extremities and in the lower extremities, the most impressive 
weakness was in the anterior tibialis on the left which were 
about 10 percent of normal.  The hamstrings and quadriceps 
were mildly weak on that side.  There were no fasciculations.  
There was considerable ankle edema but no atrophy.  Reflexes 
were symmetric and active at the biceps, triceps, and 
brachioradialis.  The right knee was active, but the left 
knee and both ankle jerks were absent and both Babinski's 
signs were absent.  Alternate motion was slow bilaterally.  
Straight leg raising was poor bilaterally.  Superficial 
sensation was adequate in the four extremities.  Trace 
figures were interpreted adequate in the right but poor in 
the left hand, and poor in both feet.  Vibration was adequate 
in the upper extremities and absent in the left lower 
extremity.  Joint sense was poor in the left lower extremity.  
The conclusions were: (1) Back wound 53 years ago with severe 
weakness of the left anterior tibial.  Absent knee and ankle 
reflexes on the left, plus diffuse sensory loss due to 
postoperative lumbar surgery in August; (2) The absence of 
the right ankle jerk and diffuse sensory problems raises the 
question of other causes of neurologic damage, such as B12 
deficiency; (3) Headaches, probably muscle tension in a poor 
history-giver; AND (4) High blood pressure by history.

In a March 1999 handwritten addendum, the VA peripheral nerve 
examiner commented that based on a May 1964 examination by 
Dr. Reed, a neuropsychiatrist, who described the veteran's 
neurological examination as "insignificant and no pathologic 
findings are suspected," he believed that the deficits 
described in his examination report are likely to be from 
residuals of lumbar disc surgery or alcohol addiction.  The 
veteran's B-12 was normal.

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has stated the following 
concerning the issue on appeal:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran.  See C.F.R. §§ 4.1, 
4.15.  The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a).

After a contemporaneous review of the record, it is found 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a total rating based on 
individual unemployability (IU) due to service-connected 
disabilities.  In reaching this conclusion, the Board has 
considered the probative value of evidence of record and 
determined that the lack of objective evidence to establish 
that the veteran is, in fact, unemployable solely by reason 
of his service-connected disabilities weighs heavily against 
his claim.  In the instant case, the evidence does not show 
anything setting this veteran apart from another veteran who 
is similarly considered to be 60 percent disabled.  Although 
the veteran claims that he has not been able to perform the 
mental and physical acts required by employment since 
military discharge, his recent VA examination reports do not 
reflect that his service-connected right hand and back 
disorders are of such severity as to produce total economic 
inadaptability.  Rather, his current primary limitation is 
caused by his recent surgery for nonservice-connected lumbar 
stenosis.  While the Board does not wish to minimize the 
nature and extent of the veteran's overall physical 
disability, it is manifest from the record that the 
preponderance of the evidence of record is against the 
veteran's claim that his service-connected GSW residuals, 
standing alone, have caused him to be unemployable.

Under these circumstances, it is found that the veteran's 
claim of entitlement to a total rating based on individual 
umemployability is denied.  Since the preponderance of the 
evidence is also against this claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

